DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The petition to make special under the Patent Prosecution Highway has been granted on 4/4/2022.
This action is in response to the application filed and preliminary amendment filed 2/4/2022. In the amendment, claims 1-4 and 6-12 were amended, claims 5 and 13-16 were cancelled, and no claims were added. Thus, claims 1-4 and 6-12 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a national stage application of PCT application number PCT/EP2020/068923, filed July 6, 2020, and claims foreign priority to European Patent Application No. EP 19190221.2, filed August 6, 2019. 
The examiner acknowledges that a certified copy of European Patent Application No. EP 19190221.2 has been received (on 2/4/2022), as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 2/4/2022, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 8, “The clusters represent different sates of the manufacturing process.” is grammatically incorrect. It appears that “sates” should” read “states”. Appropriate correction is required.
In paragraph 15, the recitation of “Further, the input signal may be transformed such that the feature has a different reference value than the input signal (e.g., an input signal based on a measured temperature may be transformed from degree Celsius (°C) into Kelvin (K) or an input signal base on a measured speed that is a relative speed may be transformed (superimposed) into an absolute speed (rotating element moved by an arm of a machine of the manufacturing system)).” is grammatically incorrect. It appears that “base on a measured speed” should read “based on a measured speed”. Appropriate correction is required.

Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities: 
In lines 17-18 of claim 1, the recitation of “provided by one of hidden layers of the convolutional neural network” is grammatically incorrect and appears to be missing one or more words between “of” and “hidden”. For examination purposes, ”provided by one of hidden layers” is being interpreted as provided by any hidden layer. Appropriate correction is required.
Independent claims 8, 9 and 10 each recite “provided by one of hidden layers of the convolutional neural network” (see, e.g., the penultimate, next-to-last step in each of claims 8, 9 and 10). These recitations are grammatically incorrect and appear to be missing one or more words between “of” and “hidden”. For examination purposes, the recitations of ”provided by one of hidden layers” are being interpreted as provided by any hidden layer. Appropriate correction is required.
Also, claims 2-7 and 11-12 which depend from claims 1 and 10, respectively, are objected to based on their respective dependencies from claims 1 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 21 of claim 1 recites “indicating a failure of the manufacturing process”. Applicant previously introduced “indicating a failure of a manufacturing process” in line 2. While it appears that the subsequent recitation of “the manufacturing process” in line 21 refers to the previously-introduced “manufacturing process” recited in line 2, it is unclear whether the subsequent recitation of “a failure of the manufacturing process” refers to the previously-introduced “failure of a manufacturing process” recited in line 2 or to another “failure of the manufacturing process”. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “indicating a failure of the manufacturing process” as indicating any failure of the previously introduced “manufacturing process”. Appropriate correction is required.
Independent claims 8, 9 and 10 each recite, using respective similar language, “indicating a failure of the manufacturing process” (see, e.g., the last step of claims 8, 9 and 10). Applicant previously introduced indicating “a failure of a manufacturing process” in the preambles of claims 8 and 9, and in lines 3-4 of claim 10. Although the subsequent recitations of “the manufacturing process” in these claims apparently refer to the previously-introduced “manufacturing process” recited earlier in these claims, it is unclear whether the subsequent recitations of “a failure of the manufacturing process” refer to the previously-introduced “failure of a manufacturing process” or to another “failure of the manufacturing process”. For examination purposes, recitations of indicating “a failure of the manufacturing process” in claims 8-10 are being interpreted as indicating any failure of the previously introduced “manufacturing process”. Appropriate correction is required.
Claim 12 recites “the monitored pressing force” in line 2. There is insufficient antecedent basis for this limitation in the claim. Applicant did not previously introduce any “monitored pressing force” was previously introduced in this claim, or its base claim, claim 10. The examiner notes that dependent claim 11 recites “monitoring a pressing force”. However, claim 12 depends directly from independent claim 10, which does not recite any monitoring of a “pressing force”. For examination purposes, “ the monitored pressing force” is being interpreted as any “monitored pressing force”. Appropriate correction is required.
Also, claims 2-7 and 11-12 which depend from claims 1 and 10, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka et al. (U.S. Patent Pub. No. 2019/0118443 A1, hereinafter “Asaoka”) in view of Trenholm et al. (U.S. Patent Pub. No. 2016/0034809 A1, hereinafter “Trenholm”).
Regarding claim 1, Asaoka discloses the invention as claimed including a computer-implemented method of indicating a failure of a manufacturing process (see, e.g., FIGs. 1 and 2 depicting a “STATE DETERMINATION DEVICE” to implement a method of receiving status data from a “manufacturing device 60” and paragraphs 17 and 22-23, “the state of the manufacturing machine based on the operation during the manufacture of the product of the manufacturing device [i.e., a manufacturing process] … to determine a cause of an abnormality by performing the more detailed state determination … to determine the cause of the abnormality of the manufacturing device” [i.e., indicating an abnormality/failure of the manufacturing process], “state determination device 1 can, for example, be … a part of a computer such as a personal computer installed together with the controller of the manufacturing device” [i.e., a computer-implemented method], “data acquired from a manufacturing device 60 via an interface 19 (for example, a model number of the manufacturing device 60, a setting value of each parameter, information on an operation of the manufacturing device 60, and the like), various types of detection value data acquired from a sensor 70” [i.e., detect and indicate an operational abnormality/failure of the manufacturing process]), the computer-implemented method comprising:
receiving at least one input signal based on at least one physical quantity monitored during the manufacturing process by at least one sensor (see, e.g., FIGs. 1 and 2 – showing a “STATE DETERMINATION DEVICE” and receiving input signal/data from a monitored “manufacturing device” 60 and a “sensor” 70 and paragraph 23, “data acquired from a manufacturing device 60 via an interface 19 (for example, a model number of the manufacturing device 60, a setting value of each parameter, information on an operation of the manufacturing device 60, and the like), various types of detection value data acquired from a sensor 70 via an interface 18 (for example, a temperature value when the sensor 70 is a temperature sensor, a distance value when the sensor 70 is a distance sensor, or the like)” [i.e., receiving input data/information based on a physical quantity – temperature, distance, et al., of an operation of a manufacturing device 60 monitored by sensor 70]);
transforming the received at least one input signal into at least one parameter having a different domain, a different reference value, or a different domain and a different reference than the received at least one input signal (paragraphs 8 and 15 of applicant’s specification state “The at least one parameter has a different domain and additionally or alternatively a different reference value than the received at least one input signal.” and “the input signal may be transformed such that the feature has a different reference value than the input signal (e.g., an input signal based on a measured temperature may be transformed from degree Celsius (°C) into Kelvin (K)”. These are the sole mentions of “a different domain” or “a different reference value” in the specification. The plain meaning of transform is “to change in form, appearance, or structure” (see dictionary.com/browse/transform). Therefore, “transforming the … input signal into at least one parameter having a different domain, a different reference value, or a different domain and a different reference”, under the broadest reasonable interpretation (BRI), in light of the specification, is changing, converting or transforming an input signal or data into any feature or parameter having a different domain and/or reference value) (see, e.g., paragraphs 33, 35 and 39, “unit 106 observes the manufacturing operation data S1, which is the data relating to the operation at the time of manufacturing the product of the manufacturing device 60, as the state variable S. The manufacturing operation data S1 is data relating to the operation of the manufacturing device 60 acquired when the manufacturing device 60 is manufacturing the product. For example, when the manufacturing device 60 is an injection molding machine, the manufacturing operation data S1 includes a torque (a current or a voltage)”, “secondary determination operation data S2 includes a torque (a current or a voltage)”, “a torque value of a plasticizing screw driving motor, operating speed of a plasticizing screw motor, and pressure of a material are acquired as data values at a certain timing and used as the manufacturing operation data S1 … to simplify the description.” [i.e., transforming the received input signal/operation data S1, S2 into a parameter – torque - having a different reference value and domain than the received current/voltage input signal – with amperage and voltage domains and reference values]);
deriving latent features based on the at least one parameter using a machine learning system (see e.g., paragraph 31, “The machine learning device 100 included in the state determination device 1 … includes software (a learning algorithm or the like) for learning the state of the manufacturing device 60 with respect to the operation of the manufacturing device 60 by itself through so-called machine learning … machine learning device 100 included in the state determination device 1 learns corresponds to a model structure representing a correlation between an operation of the manufacturing device 60 and a state of the manufacturing device 60” [i.e., correlating/deriving latent states/features of manufacturing device 60 using a machine learning system/device 100]), that is trained on deriving latent features based on the at least one parameter indicative of specific states of the manufacturing process (see e.g., paragraphs 38-40 “learning unit 110 can repeatedly execute learning based on a data set including the state variable S and the label data L”, “learning of the primary determination learning model 112 performed by the learning unit 110 is performed, for example, by so-called unsupervised learning of a normality/abnormality degree of the operation of the manufacturing device 60 with respect to the operation of the manufacturing device 60. … observes the collected manufacturing operation data S1, and construction (learning) of the primary determination learning model 112 (the cluster set) using the learning unit 110”, “learning of the secondary determination learning model 114 performed by the learning unit 110 is performed by so-called supervised learning using the secondary determination operation data S2” [i.e., unsupervised and supervised training/learning to derive latent features – normal/abnormal operations of device 60 based on torque, speed and pressure parameters indicating operational states of the device 60]), wherein the machine learning system is a convolutional neural network (see, e.g., paragraph 43, “the learning unit 110 may use a learning algorithm such as a known convolutional neural network (CNN) to store the manufacturing operation data S1 acquired by the manufacturing operation of the product by the manufacturing device 60” [i.e., the machine learning system is a convolutional neural network/CNN]); 
mapping … the derived latent features, provided by one of … layers of the convolutional neural network (see, e.g., paragraphs 40 and 45, “use, for example, a known multilayer neural network”, “learning models constituting a classifier of a multilayer perceptron to classify waveforms indicating changes of a torque of a driving motor of a molding machine, and each learning model is constructed such that, for example, the amount of wear of a sliding part” [i.e., mapping the latent features/wear of a part provided by one of the layers of the neural network]), into one of a number of distinct clusters in a two dimensional (2D) cluster space (see, e.g., paragraphs 39 and 41-42, “learning unit 110 performs cluster analysis on the manufacturing operation data S1 acquired from the manufacturing device 60 (and the sensor 70) to form one or more clusters … the cluster created by performing the cluster analysis on the manufacturing operation data S1”, “determination result output unit 122 calculates, for example, distances between the manufacturing operation data S1 acquired from the manufacturing operation of the product of the manufacturing device 60 and each cluster of data acquired from the normal operation of the manufacturing device 60” [i.e., mapping into distinct clusters with distances between clusters are in a 2D cluster space]), wherein the number of clusters represent different states of the manufacturing process (see, e.g., paragraphs 31 and 39, “the machine learning device 100 included in the state determination device 1 learns corresponds to a model structure representing a correlation between an operation of the manufacturing device 60 and a state of the manufacturing device 60.”, “learning of the primary determination learning model 112 performed by the learning unit 110 is performed, for example, by so-called unsupervised learning of a normality/abnormality degree of the operation of the manufacturing device 60 … manufacturing operation data S1 at this stage can be expected to be a cluster of data in a case where the state of the manufacturing device 60 is normal.” [i.e., clusters represent abnormal and normal states of the manufacturing process]); and
indicating a failure of the manufacturing process based on the different states of the manufacturing process (see, e.g., paragraphs 41-42, “output unit 122 calculates, for example, distances between the manufacturing operation data S1 acquired from the manufacturing operation of the product of the manufacturing device 60 and each cluster of data acquired from the normal operation of the manufacturing device 60 … and may output a fact that there is a possibility that a certain abnormality has occurred in the manufacturing device 60, as a determination result”, “determination result output unit 122 determines the state of the manufacturing device 60 using a result … learned by the learning unit 110 based on the secondary determination operation data S1, and outputs a result … The determination result … output by the determination result output unit 122 includes, for example, the portion where the failure of the manufacturing device 60 has occurred and the content of the failure.” [i.e., indicating/outputting a determination result of an abnormality/failure of the manufacturing process based on the operational states of the process]).
Although Asaoka substantially discloses the claimed invention, Asaoka is not relied on for explicitly disclosing mapping, using a nonlinear dimensionality reduction technique, the derived latent features, provided by one of hidden layers of the convolutional neural network into one of a number of distinct clusters.
In the same field, analogous art Trenholm teaches mapping, using a nonlinear dimensionality reduction technique, the derived latent features (paragraphs 50-51 of applicant’s specification state “a t-distributed Stochastic Neighbor Embedding (t-SNE) method is used to map the derived latent features into one of the number of distinct clusters. t-SNE is a machine learning algorithm for visualization. It is a nonlinear dimensionality reduction technique well-suited for embedding high-dimensional data for
visualization in a low-dimensional space of two or three dimensions. Specifically, the t-SNE models each high-dimensional object (e.g., the latent features) by a 2D or three-dimensional (3D) point such that similar objects are modelled by nearby points (e.g., clusters) and dissimilar objects are modelled by distant points” This is the only mention of any “nonlinear dimensionality reduction technique” in the specification. Therefore, a “nonlinear dimensionality reduction technique”, under the BRI, in light of the specification, is any dimensionality reduction technique that reduces or lowers dimensions of feature data via clustering) (see, e.g., FIG. 28 – showing step 2820 to “Reduce the dimensions of resultant HOG feature vector” and paragraphs 72 and 74, “for sensor data processed by compute-intensive and/or iterative data-presentation or training-based methods such as neural networks, alternating optimization (clustering) … features may be computed locally in the factory … Feature extraction includes … clustering, dimensionality reduction and the like.”, “derivation of discriminatory features and feature reduction … in order to reduce data transferred or to process features in a lower cost environment” [i.e., mapping computed, extracted, derived latent features using a dimensionality reduction technique via clustering]), provided by one of hidden layers of the convolutional neural network into one of a number of distinct clusters (as indicated above, ”provided by one of hidden layers” is being interpreted as provided by any hidden layer) (see, e.g., paragraphs 89-90 and 108, “Computational modules for the match engine 316 can be implemented using any computational paradigm capable of performing identification based on various methods such as regression, clustering”, “the nodes in the hidden layer applies an activation/transfer function and a weight to any input arriving at that node … and the node may provide an output to other nodes (of a subsequent hidden layer or to the output layer). The neural network may be configured to perform a regression analysis providing a continuous output, or a classification analysis to classify data.”, “The machine learning abstraction may implement … Convolutional Neural Networks (‘CNN’)” [i.e., features are provided by one or more hidden layers of the convolutional neural network/CNN and mapped into clusters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Asaoka to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88).

Regarding claim 2, as discussed above, Asaoka in view of Trenholm teaches the method of claim 1.
Asaoka further discloses wherein the at least one monitored physical quantity is a pressing force of a press, and the at least one generated input signal is a force-over-time signal (see, e.g., paragraphs 33 and 39, “state observation unit 106 observes the manufacturing operation data S1, which is the data relating to the operation at the time of manufacturing the product of the manufacturing device 60, as the state variable S. The manufacturing operation data S1 is data relating to the operation of the manufacturing device 60 acquired when the manufacturing device 60 is manufacturing the product. For example, when the manufacturing device 60 is an injection molding machine, the manufacturing operation data S1 includes … a drive unit [i.e., a press], a material pressure, a mold clamping force, … a physical quantity per molding cycle”, “a torque value of a plasticizing screw driving motor, operating speed of a plasticizing screw motor, and pressure of a material are acquired as data values at a certain timing and used as the manufacturing operation data S1” [i.e., the monitored physical quantity in operation data S1 includes a pressing force of a drive unit/press – material pressure, and the input signal is a force-over-time signal/physical quantity per molding cycle]), and
wherein the failure in a pressed workpiece is indicated as the failure of the manufacturing process (see, e.g., paragraphs 37, 39, and 42-43, “The label data acquisition unit 108 acquires a portion where a failure of the manufacturing device 60 has occurred and a content of the failure, as the state label data L1”, “manufacture of the product of the manufacturing device 60” [i.e., the product is the molded/pressed workpiece manufactured by device 60], “The determination result … includes, for example, the portion where the failure of the manufacturing device 60 has occurred and the content of the failure.”, “acquire abnormal portion data L2 indicating an abnormality occurrence portion of the manufacturing device 60 … convolutional neural network (CNN) to store the manufacturing operation data S1 acquired by the manufacturing operation of the product” [i.e., the portion/piece where the failure in the product/workpiece manufactured by the device 60 is indicated as the failure of the manufacturing process]).

Regarding claim 3, as discussed above, Asaoka in view of Trenholm teaches the method of claim 2.
Although Asaoka substantially discloses the claimed invention, Asaoka is not relied on for explicitly disclosing wherein the received at least one input signal is transformed by selecting a predefined time slice of the signal, and/or a data cleansing, and/or a normalization, and/or a centering, or any combination thereof 
In the same field, analogous art Trenholm teaches wherein the received at least one input signal is transformed by selecting a predefined time slice of the signal, and/or a data cleansing, and/or a normalization, and/or a centering, or any combination thereof (see, e.g., paragraphs 72, 129, 157-159, “pre-processing of data from any connected sensors. Pre-processing operations may include de-noising and data normalizing. … Pre-processing may include feature extraction at the site level (optionally, once data is normalized)” [i.e., transforming/pre-processing input signals by data normalization, de-noising/cleansing], “monitoring manufacturing quality of parts in a manufacturing system, … evaluating sequential frames from the video stream; and … selecting a frame for which the part is centered in the frame and as such is a consistent positioning of the part for comparison with a template image” [i.e., transforming input signals/image frames by data centering], “The neural network may be trained such that the output layer provides a clean detection signal compensating for signal defects”, “inputs including a combination of time series genomic data”, “the machine learning predictive output machine may receive inputs comprising time series genomic data” [i.e., transforming/pre-processing input signals by cleansing to compensate for signal defects and/or selecting a predefined time slice in time series data]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Asaoka to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88).

Regarding claim 6, as discussed above, Asaoka in view of Trenholm teaches the method of claim 1.
Asaoka further discloses wherein the machine learning system is deployed on a cloud-based system or on a local computer system of a premise where the manufacturing process is conducted (see, e.g., paragraph 22, “state determination device 1 can, for example, be mounted as a part of a controller of a manufacturing device, mounted as a part of a computer such as a personal computer installed together with the controller of the manufacturing device … a cloud server connected to a controller of a plurality of manufacturing devices via a network.” [i.e., the machine learning system is deployed on a cloud-based system or a local computer system with the manufacturing device at the premises where the manufacturing is conducted]).

With respect to independent claim 8, claim 8 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 8 is a system claim that corresponds to the method of claim 1. 
In addition, Asaoka further discloses a data processing system for indicating a failure of a manufacturing process (see, e.g., FIGs. 1 and 2 depicting a “STATE DETERMINATION DEVICE” in a system including a “manufacturing device 60” and paragraphs 17, 22-23 and 42, “the state of the manufacturing machine based on the operation during the manufacture of the product of the manufacturing device [i.e., a manufacturing process] … to determine a cause of an abnormality by performing the more detailed state determination … to determine the cause of the abnormality of the manufacturing device” [i.e., indicating an abnormality/failure of the manufacturing process], “state determination device 1 can, for example, be … a host computer, and a cloud server connected to a controller of a plurality of manufacturing devices via a network.” [i.e., a data processing system], “data acquired from a manufacturing device 60 via an interface 19 (for example, a model number of the manufacturing device 60, a setting value of each parameter, information on an operation of the manufacturing device 60, and the like), various types of detection value data acquired from a sensor 70”, “The determination result … includes, for example, the portion where the failure of the manufacturing device 60 has occurred” [i.e., detect and indicate an operational abnormality/failure of the manufacturing process]).

With respect to independent claim 9, claim 9 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 9 is a non-transitory computer readable medium claim that corresponds to the method of claim 1. 
In addition, Asaoka further discloses a non-transitory computer-readable storage medium that stores instructions executable by a computer to indicate indicating a failure of a manufacturing process (see, e.g., FIGs. 1 and 2 depicting a “STATE DETERMINATION DEVICE” including ROM 102, RAM 103, non-volatile memories 104 and 14 [i.e., non-transitory computer-readable storage media] and a “manufacturing device 60” and paragraphs 17, 22-23 and 42, “the state of the manufacturing machine based on the operation during the manufacture of the product of the manufacturing device [i.e., a manufacturing process] … to determine a cause of an abnormality by performing the more detailed state determination … to determine the cause of the abnormality of the manufacturing device” [i.e., indicating an abnormality/failure of the manufacturing process], ““state determination device 1 can, for example, be … a part of a computer such as a personal computer installed together with the controller of the manufacturing device … A CPU 11 included in the state determination device 1 according to the present embodiment is a processor that performs overall control of the state determination device 1, reads a system program stored in a ROM 12.”, “nonvolatile memory 14 is configured as a memory whose storage state is maintained even when a power supply of the state determination device 1 is turned off … data acquired from a manufacturing device 60 via an interface 19 (for example, a model number of the manufacturing device 60, a setting value of each parameter, information on an operation of the manufacturing device 60, and the like), various types of detection value data acquired from a sensor 70 … programs … stored in the nonvolatile memory 14 may be developed in the RAM 13 at the time of being executed … various system programs … configured to control interaction with a machine learning device 100 … are written in advance in the ROM 12.” [i.e., a non-transitory computer-readable storage medium/ROM that stores instructions/a program executable by a computer], “The determination result … includes, for example, the portion where the failure of the manufacturing device 60 has occurred” [i.e., detect and indicate an operational abnormality/failure of the manufacturing process]).

With respect to independent claim 10, claim 10 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 10 is a system claim that corresponds to the method of claim 1. 
In addition, Asaoka further discloses a manufacturing system comprising: a data processing system for indicating a failure of a manufacturing process (see, e.g., FIGs. 1 and 2 depicting a “STATE DETERMINATION DEVICE” in a manufacturing system including a “manufacturing device 60” and paragraphs 17, 22-23, 42 and 49, “the state of the manufacturing machine based on the operation during the manufacture of the product of the manufacturing device [i.e., a manufacturing process] … to determine a cause of an abnormality by performing the more detailed state determination … to determine the cause of the abnormality of the manufacturing device” [i.e., indicating an abnormality/failure of the manufacturing process], “state determination device 1 can, for example, be … a host computer, and a cloud server connected to a controller of a plurality of manufacturing devices via a network.” [i.e., a data processing system], “data acquired from a manufacturing device 60 via an interface 19 (for example, a model number of the manufacturing device 60, a setting value of each parameter, information on an operation of the manufacturing device 60, and the like), various types of detection value data acquired from a sensor 70”, “The determination result … includes, for example, the portion where the failure of the manufacturing device 60 has occurred” [i.e., detect and indicate an operational abnormality/failure of the manufacturing process], “applying the state determination device 1 of the present invention to a manufacturing system constituted by a plurality of manufacturing devices” [i.e., a manufacturing system comprising devices]).

Regarding claim 11, as discussed above, Asaoka in view of Trenholm teaches the system of claim 10.
Asaoka further discloses a press, wherein the at least one sensor is a force sensor configured to generate a force signal by monitoring a pressing force of the press (see, e.g., paragraphs 33-34 and 39, “state observation unit 106 observes the manufacturing operation data S1 … S1 is data relating to the operation of the manufacturing device 60 acquired when the manufacturing device 60 is manufacturing the product. For example, when the manufacturing device 60 is an injection molding machine, the manufacturing operation data S1 includes … a drive unit [i.e., a press], a material pressure, a mold clamping force, … a physical quantity per molding cycle” [i.e., monitoring a pressure/pressing force and clamping force of the drive unit/press generating the material pressure], “value obtained by the sensor 70 may be used as the manufacturing operation data S1 as long as the sensor is attached to the manufacturing device 60”, “a torque value of a plasticizing screw driving motor, operating speed of a plasticizing screw motor, and pressure of a material are acquired as data values at a certain timing and used as the manufacturing operation data S1” [i.e., sensor 70 monitors the material pressure and clamping force - a pressing force of a press/material pressure]).

Regarding claim 12, as discussed above, Asaoka in view of Trenholm teaches the system of claim 10.
Asaoka further discloses wherein the monitored pressing force is a force of a plunger of the press, a force on a mold of the press, or the force of the plunger of the press and the force on the mold of the press (as indicated above, “the monitored pressing force” has been interpreted as “any monitored pressing force”) (see, e.g., paragraphs 33 and 39, “state observation unit 106 observes the manufacturing operation data S1, which is the data relating to the operation at the time of manufacturing the product of the manufacturing device 60, as the state variable S. The manufacturing operation data S1 is data relating to the operation of the manufacturing device 60 acquired when the manufacturing device 60 is manufacturing the product. For example, when the manufacturing device 60 is an injection molding machine, the manufacturing operation data S1 includes … a drive unit [i.e., a press], a material pressure, a mold clamping force” [i.e., a force on a mold of the press/drive unit], “a torque value of a plasticizing screw driving motor, operating speed of a plasticizing screw motor, and pressure of a material are acquired as data values at a certain timing and used as the manufacturing operation data S1” [i.e., a monitored pressing force in operation data S1 includes a clamping force of a drive unit/press and a screw driving motor/plunger of the press – material pressure]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asaoka in view of Trenholm as applied to claim 1 above, and further in view of Guttman (U.S. Patent Application Pub. No. 2019/0294999 A1, hereinafter “Guttman”).
Regarding claim 7, as discussed above, Asaoka in view of Trenholm teaches the method of claim 1.
Although Asaoka in view of Trenholm substantially teaches the claimed invention, Asaoka in view of Trenholm is not relied on to teach wherein a t-distributed Stochastic Neighbor Embedding method is used to map the derived latent features into one of the several number of distinct clusters.
In the same field, analogous art Guttman teaches wherein a t-distributed Stochastic Neighbor Embedding method is used to map the derived latent features into one of the several number of distinct clusters (see, e.g., paragraphs 99, 120, 138 and 263, “algorithm 640 may comprise a regression algorithm, a classification algorithm, a clustering algorithm, … a dimensional reduction algorithm, a feature selection algorithm”, “machine learning algorithm may include a clustering model, the input may include a sample, and the inferred output may include an assignment of the sample to at least one cluster” [i.e., mapping latent features to clusters], “the plurality of interrelationship records obtained by Step 720 may be used to determine an embedding … in a mathematical space (for example in a one dimensional space, in a two dimensional space, in a three dimensional space, … using t-distributed stochastic neighbor embedding (t-SNE)”, “the embedding in the mathematical space … may be determined based on … using t-distributed stochastic neighbor embedding (t-SNE), and so forth.” [i.e., a t-distributed Stochastic Neighbor Embedding/t-SNE method is used to embed/map the features]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asaoka in view of Trenholm to incorporate the teachings of Guttmann to provide systems and methods for selecting hyper parameters for machine learning algorithms based on past training results (See, e.g., Guttmann paragraph 14). Doing so would have allowed Asaoka in view of Trenholm to use results and groups of values of hyper parameters to select at least one value of a hyper parameter for a prospective training of a machine learning algorithm, as suggested by Guttmann (See, e.g., Guttmann, paragraph 15). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125